Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.455 Filed 05/04/21 Page 1 of 27




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION

RODNEY DES JARDINS,
                                                               Case No. 2:19-cv-00252
                       Plaintiff,

v.

COMMUNITY ACTION ALGER
MARQUETTE,

                       Defendant.


               Plaintiff’s Response to Defendant’s Motion for Summary Judgment


        Now Comes Plaintiff, Rodney Des Jardins, by and through his attorney and in response to

Defendant’s Motion for Summary Judgment states as follows:

        1. Plaintiff filed the instant action arising out of his employment with Defendant.

        2. Plaintiff alleges violations of the Elliott-Larsen Civil Rights Act, Americans with

           Disabilities Act, Title VII of the Civil Rights Act and the Family and Medical Leave

           Act.

        3. Defendant has filed a motion for Summary Judgment.

        4. For the reasons more clearly set forth in the accompanying brief, Plaintiff submits that

           there is a genuine issue of material fact as to all of Plaintiff’s claims that warrant denial

           of Defendant’s Motion in its entirety.


     Dated: May 4, 2021                                s/ Sandra Hanshaw Burink
                                                       Sandra Hanshaw Burink (P68619)
                                                       Attorney for Plaintiff
                                                       shburink@hb-lawoffices.com




                                                  1
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.456 Filed 05/04/21 Page 2 of 27




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              NORTHERN DIVISION

RODNEY DES JARDINS,
                                              Case No. 2:19-cv-00252
                   Plaintiff,

v.

COMMUNITY ACTION ALGER
MARQUETTE,

                   Defendant.


     PLAINTIFF’S BRIEF IN OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY
                                   JUDGMENT




                                      2
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.457 Filed 05/04/21 Page 3 of 27




                               Table of Contents

Statement of Issues……………………………………………………………………..4

Statement of Facts………………………………………………………………………5

Standard of Review……………………………………………………………………13

Legal Analysis…………………………………………………………………………13

Conclusion…………………………………………………………………………….25




                                      3
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.458 Filed 05/04/21 Page 4 of 27




                                   Statement of the Issues

  I.     Is there a genuine issue of material fact as to whether Defendant failed to provide
         Plaintiff with a reasonable accommodation that warrants denial of Defendant’s
         Motion?

                                     Plaintiff answers: Yes

  II.    Is there a genuine issue of material fact regarding whether Defendant discriminated
         against Plaintiff on the basis of his age and in retaliation for his protected activity that
         warrants denial of Defendant’s motion?

                                     Plaintiff answers: Yes

  III.   Is there a genuine issue of material fact regarding Plaintiff’s claims under the FMLA
         that warrants denial of Defendant’s Motion for Summary Judgment?


                                     Plaintiff answers: Yes




                                                4
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.459 Filed 05/04/21 Page 5 of 27




   I.       Introduction

   Defendant, Community Action Alger Marquette (“Defendant”) has had issues with its

employment practices for some time. Plaintiff, Rodney Des Jardins (“Plaintiff” or “Des Jardins”),

found himself involved in multiple complaints of discriminatory practices, for himself and his

subordinate.

   Unfortunately, the arrival of a new Executive Director did not change the culture; instead she

caused further issues, resulting in the instant action. The hostile environment created by

Defendant’s conduct caused Plaintiff’s anxiety to increase, and requiring him to request a

reasonable accommodation in order to perform the essential functions of his job.

         Instead of accommodating Plaintiff for his disability, Defendant forced him onto an unpaid

leave of absence, refused to allow him to return to work and ultimately terminated him. Plaintiff

has brought forth claims for age discrimination and retaliation in violation of the Michigan Elliott-

Larsen Civil Rights Act; retaliation in violation of Title VII of the Civil Rights Act; violation of

the Americans with Disabilities Act Amendment Act for disability discrimination and failure to

accommodate and violation of the Family and Medical Leave Act.

   For the reasons set forth below, Plaintiff submits there is a genuine issue of material fact as to

all of Plaintiff’s claims that warrants denial of Defendant’s motion.

   II.      Statement of Facts

   Plaintiff began his employment with Defendant on November 10, 2014. Exhibit 1, p. 44). He

was hired for the position of Support Service for Veterans Family Program Manager, where he

served until he was promoted to the Housing Services Director in January of 2015. Id. He served

in that position until his termination of employment. The Job Description for the Housing Services




                                                 5
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.460 Filed 05/04/21 Page 6 of 27




Component Director lists 13 separate job functions that the Defendant deems are “essential job

functions.” Those include the following:

       1. Works with AMCAB Housing Policy Advisory Committee and other housing
          boards to develop program mission and goals in accordance with community
          needs. Regularly meets with the Policy Advisory Committee and assists in long-
          range program planning.

       2. Develops, recommends and implements administrative policies and procedures
          to achieve efficient operations. Monitors, researches, and interprets government
          statutes, regulations and guidance memorandums; establishes procedures that
          ensure compliance with government guidelines and requirements.

       3. Plans, directs and administers a complete program of housing services
          including residential rehabilitation and weatherization, new and existing
          affordable housing developments, and the potential purchase or rental of
          residential and commercial structures.

       4. Oversees the development of new construction projects and assists in the
          procurement of buildings and facilities. Negotiates related contracts on behalf
          of AMCAB as directed. Manages the maintenance of AMCAB buildings and
          properties and participates in long-range expansion planning.

       5. Researches and develops the program budget and works with financial
          administer(s) and the Executive Director to ensure the proper administration of
          the budget. Prepares status reports on the programs financial status and plans
          for future needs.

       6. Acts as liaison to funding sources and related agencies. Researches and pursues
          opportunities to maintain funding stability or enhance program funding.
       7. Complies and analyzes data, information and records related to program
          activities. Prepares and presents regular status reports and develops other
          special reports as requested.

       8. Represents AMCAB’s Housing Services component at various meetings and
          conferences. Presents AMCAB’s position on a myriad of issues related to
          housing and general operations and prepares marketing materials as requested.
          Coordinates AMCAB/Housing programs and operations with other agencies as
          needed.

       9. Promotes public relations by serving on special committees or boards and
          participating in civic and professional organizations as appropriate. Responds
          to public inquiries and investigates complaints regarding Housing Series.




                                               6
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.461 Filed 05/04/21 Page 7 of 27




         10. Represents AMCAB’s Housing Services component by establishing and
             maintain effective relationships with clients, the public news media, community
             groups, agency officials, service providers and other interests. Promotes AMAB
             in general and advocates housing programs in particular.

         11. Keeps abreast of new administrative techniques, current issues, and important
             legislative developments through continued education and professional
             growth. Attends conferences, workshops, and seminars as appropriate.

         12. Recommends personnel actions including hiring promotion, or termination.
             Trains, assigns work, evaluates performance, and otherwise supervises housing
             component staff. Develops and coordinates in-service training for the staff.

See Exhibit 2. The position, according to the job description also requires travel. Id.

   i.       Prior Complaints of Discrimination/Harassment Against Defendant

   In October 2017, Amy Lerlie (“Ms. Lerlie”) served as the company’s Executive Director.

Another employee, Stacia Lynn, who was Plaintiff’s subordinate, filed a sexual harassment

complaint against Ms. Lerlie, as well as a claim retaliation. (Exhibit 1, pp. 50, 72-73). Plaintiff,

having experienced a hostile work environment at the hands of his then-supervisor, Ms. Lerlie,

also filed a complaint with Defendant and he reported that he was subjected to a hostile work

environment. Id at 80-83, 85. His complaint was followed with a complaint to the Equal

Employment Opportunity Commission (“EEOC”). After Ms. Lerlie was removed from her

position, Plaintiff voluntarily withdrew his charge of discrimination. At that point he believed with

Ms. Lerlie gone, the work environment would improve. He was wrong.

   In May of 2018, Michelle LaJoie (“Ms. LaJoie”) was hired into the role of Executive Director.

   ii.      Plaintiff’s Complaints of Discrimination against Ms. LaJoie

   Plaintiff experienced harassment and discrimination by Ms. LaJoie and on September 29, 2018,

having grown tired of the harassment and discrimination, Plaintiff submitted a written complaint

to Defendant. (Exhibit 4, September 29, 2018 Complaint). In that complaint, he provided specific

examples of what he considered to be “discriminatory and abusive behavior” by his supervisor,



                                                 7
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.462 Filed 05/04/21 Page 8 of 27




Michelle LaJoie. Id. He described the demeaning manner in which she spoke to him, as opposed

to the other directors. He noted that Ms. LaJoie held him to a different standard than his counter

parts and that she was quick to assign blame to him whether he was responsible or not. Id. He later

gave specific examples of how he was treated differently than the other (younger) program

directors, including:

       •   The other program directors were allowed to direct their staff.

       •   The other program directors were able to manage their budgets.

       •   The other program directors were able to set their own personal schedules. (Exhibit 1,

           p. 143)

   Despite the different standards of treatment, Ms. LaJoie noted that Plaintiff was receptive to

her criticism and took the steps necessary to correct whatever oversight she believed he had

engaged in. (Exhibit.5 , p.35 ). In other words, he was a compliant employee.

   He informed Defendant in his complaint that the examples he provided were only a “few”

specific instances of the unlawful treatment. He was clear in that he believed Ms. LaJoie was

holding him to a different standard of performance than the other two program directors at that

time, who were both female and about ten years younger than him, and that, “I feel I am being

discriminated against because of my age and gender and the fact that I was part to the

previous EEOC complaint that resulted in the departure of the former executive director.”

(Exhibit 4) (emphasis added).

   Ms. LaJoie was aware that Plaintiff had made the complaint and she was aware that he was

accusing her of age discrimination and in retaliation for his prior EEOC activity. (Exhibit 5, p. 50-

51). She felt the complaint was unjust and she was provided with an overview of his complaint. Id

at 52. Further, upon becoming aware of the complaint, Ms. LaJoie immediately met with the other



                                                 8
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.463 Filed 05/04/21 Page 9 of 27




two directors and questioned them about his complaint and whether they had knowledge of

Plaintiff’s complaints. (Exhibit 1, p. 134-135). She also asked if they were involved in the

complaint as well. Id.

   iii.    Plaintiff’s Medical Condition

   In November of 2017, Plaintiff had heart surgery and required time off. (Exhibit 1, p. 25.)

When he returned, he provided documentation from his doctor requesting an accommodation.

Indeed, the accommodation requested was that he be permitted to work in the Munising office for

a limited period of time. Id. At that time, it was from December 18, 2017-January 3, 2018. Id.

Accordingly, he initially returned to working in the Munising office. Id at 87-88. The office was

set up with a telephone, printer, scanner and computer and Plaintiff was able to perform his job

duties without issue. Id.

   The hostile environment and disparate treatment Ms. LaJoie subjected him to became too much

and his health became compromised. Accordingly, he requested medical treatment through the

Agency’s EAP counseling services beginning June 12, 2018, where he has treated with Patrice

Evans, LMSW, CAADC since that time.

   Ms. Evans treated Plaintiff during that time (and currently) for his anxiety, as well as his

primary care physician, Kurt Olson, MD. (Exhibit 7, FMLA Paperwork). On October 1, 2018,

Plaintiff notified Ms. LaJoie and Shari Mahoski (“Ms. Mahoski”), who was the Human Resource

Manager at that time, of his need to take a leave of absence for his own serious health condition.

(Exhibit 6, October 1, 2018 Leave Request). In his request, he notified Defendant of his need for

a leave of absence from October 2, 2018, with an anticipated return date of October 15, 2018. Id.

He also identified that it was a stress leave at the recommendation of his doctor. Id.




                                                 9
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.464 Filed 05/04/21 Page 10 of 27




    In response to his request, Defendant failed to provide Plaintiff with the requisite Notice of

Rights under the FMLA. Instead, Plaintiff provided Defendant with the required Certification of

Health Care Provider for Employee’s Serious Health Condition, completed by Dr. Olson. (Exhibit

7). In that certification, Dr. Olson certified that the leave was due to Plaintiff’s anxiety and that he

was unable to work in the hostile work environment due to the medical condition. Id.

    Prior to Plaintiff’s request to return to work, he provided Defendant with medical

documentation from Kurt Olson, M.D., dated October 10, 2018. (Exhibit 8, Kurt Olson, MD

October 10, 2018). Dr. Olson notified Ms. Mahoski that he was treating Plaintiff for anxiety and

that he was recommending certain accommodations for Plaintiff. Id. The accommodations

requested was an alternate work location in Munising for a minimum of 30 days.1 Dr. Olson also

opined that Plaintiff could perform the essential functions of his job if he is allowed the alternate

work location. Id. In addition, Ms. Evans supported the requested accommodation. (Exhibit 9,

Patrice Evans, LMSW, CAADC letter). Ms. Evans noted that she was concerned with the severity

level of Plaintiff’s anxiety and its impact on his physical health. Id. She also supported the request

for an alternative work location as reasonable and appropriate. Id.

    Defendant denied that request and on October 12, 2018, Ms. Mahoski requested additional

information from Plaintiff. (Exhibit 10, October 12, 2018 Accommodation Response). Plaintiff

had already provided medical support for the accommodation, which was recommended by two of

his health care providers. (Exhibit 8 and 9). Despite this, Ms. Mahoski claimed to not understand

how the accommodation would address his anxiety. Id.

    In response to Ms. Mahoski’s request for additional information, Plaintiff emailed her the next

morning, on October 13, 2018. (Exhibit 11, October 13, 2018 email). In his email, which was his


1
 The request to work in the Munising office was the same request that Plaintiff had made in November 2017 after
his heart surgery, which had been granted at that time without issue.


                                                      10
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.465 Filed 05/04/21 Page 11 of 27




response to Defendant’s request for additional information relating to his accommodation request,

Plaintiff reminded Ms. Mahoski that the Munising office was fully integrated with the Agency’s

phone exchange, making communication no problem. He also pointed out, correctly, that the job

description for his position (Exhibit 2) did not require that he work out of the Marquette office and

that instead it clearly sets forth that travel would be required to multiple locations. Exhibit 11. He

also informed Ms. Mahoski that the anxiety he was experiencing was a direct result of the daily,

personal face-to-face interaction with his supervisor. Id. The accommodation requested would

allow him to perform his job duties, but without having to face the individual causing the stress in

the first place. He also informed Defendant that the purpose of the leave was to allow the Agency

a chance to investigate his complaints against Ms. LaJoie without his having to work in the hostile

environment. Id He also agrees to complete the necessary documentation and meet with her or

anyone necessary at the Agency. Id.

   Plaintiff did meet with Ms. Mahoski to further discuss his accommodation request on October

19, 2018. (Exhibit 12, 13). During that meeting, Ms. Mahoski displayed a hostile attitude towards

Plaintiff and it was apparent to him that she did not intend to engage in any interactive process to

determine a reasonable accommodation. Exhibit 12. Instead, she only came prepared to deny his

request to work fully from Munising for a short period of time. Id. Despite the hostile attitude,

Plaintiff continued to make attempts to resolve the dispute surrounding the needed

accommodation. He did this by responding to Ms. Mahoski’s October 19, 2018 letter, which he

responded to on October 24, 2018. Exhibit 13. He notifies Ms. Mahoski that the counter-proposal

from the Agency—that he work part-time in the Marquette office and part-time in the Munising

office—was unacceptable and he provided a detailed explanation as to why. Id. His response was

designed to continue engaging in an interactive process with the Defendant.




                                                 11
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.466 Filed 05/04/21 Page 12 of 27




   In his response, he explains that the proposal for an accommodation by Defendant was not

reasonable based on the fact that it would require him to return to the hostile work environment

that his doctor recommended he avoid. Exhibit 13. The Agency responded by way of a letter to

Plaintiff dated October 25, 2018. Exhibit 14, October 25, 2018 Letter). Once again, Defendant

restated its position to deny the reasonable accommodation, instead restating that the

accommodation is not reasonable to the agency and providing Plaintiff with a printout of literature

on anxiety. Id.

   On October 29, 2018, Plaintiff once again provided additional information to Defendant.

(Exhibit 15, October 19, 2018 Email). He agrees to seek alternative accommodations by discussing

the issue with his doctor and he reminded Ms. Mahoski that the purpose of the accommodation

was so that he could work, even with his disability (the anxiety).Id. He notified Ms. Mahoski that

it might take time to obtain the additional information from his provider and he asked on the status

of the investigation into his complaints. Id.

   On November 2, 2018, Ms. Mahoski responded to Plaintiff’s October 29, 2018 email. (Exhibit

16, November 2, 2018 Letter). In that letter, Ms. Mahoski notified Plaintiff that the Agency was

extending his FMLA until November 16, 2018. Id. On December 18, 2018 Plaintiff’s FMLA was

unilaterally extended a second time by the Agency to December 28, 2018. (Exhibit 17, December

18, 2018 letter). In the interim, Plaintiff was unable to obtain any alternative accommodation from

his provider because none existed. As he outlined in his multiple correspondences to Defendant,

his doctor informed him he needed to avoid the cause of his anxiety for a period of time—the

proposal offered by Defendant did not meet that accommodation.

   On January 17, 2018, having not been allowed to return to work, and after having employees

inquire on his status, he sent an email to his co-workers. (Exhibit 18, January 17, 2019 Email). The




                                                12
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.467 Filed 05/04/21 Page 13 of 27




purpose of his email was to notify his co-workers of his status since he had been off work for an

extended period of time. Exhibit 1, pp. 209-211). As far as he was concerned, Defendant refused

to provide the accommodation necessary for him to return to work and he had not yet been

informed on the status of the investigation. Id. He believed he no longer had a job.

    On January 17, 2019, Ms. Mahoski submitted a letter to Plaintiff regarding his accommodation

request and identifying his email sent. (Exhibit 19, January 17, 2019 Mahoski Letter). When

Plaintiff realized that Defendant interpreted his email as a letter of resignation, he immediately

notified the Agency that he was not intending to resign and that he did not submit his letter of

resignation and Ms. LaJoie was aware that he did not intend to resign. (Exhibit 5, p. 70). Despite

this, Defendant failed to allow Plaintiff to return to work, thereby terminating him from his

position. Id at 71.

    Thereafter, Plaintiff filed the instant action for age discrimination, retaliation, disability

discrimination and failure to accommodate, under the Michigan Elliott-Larsen Civil Rights Act,

Title VII of the Civil Rights Act, the Family and Medical Leave Act and the Americans with

Disabilities Act Amendments Act.



    III.    Standard of Review

    In viewing a motion for summary judgment, the Court must draw all reasonable inferences and

view the evidence in the light most favorable to the [nonmovant]" to determine whether there is a

genuine dispute of material fact. Henschel v. Clare Cty. Rd. Comm'n, 737 F.3d 1017, 1022 (6th

Cir. 2013). That means that, in most cases, evidence offered by the nonmovant must be accepted

as true and that credibility judgments and weighing of the evidence are improper. Id. A genuine

dispute of material fact exists if a reasonable jury — viewing the evidence in favor of the




                                                13
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.468 Filed 05/04/21 Page 14 of 27




nonmovant — could decide for the nonmovant. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). And where there is a genuine dispute of any material

fact, summary judgment is inappropriate. Henschel, 737 F.3d at 1022.

    The central issue is "`whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of

law.'" Hamad       v.   Woodcrest      Condo.     Ass      `n, 328   F.3d   224,   234-35   (6th   Cir.

2003) (quoting Anderson, 477 U.S. at 251-52).



    IV.        Legal Analysis

          A. There is a genuine issue of material fact regarding whether Defendant violated his
             rights under the Americans with Disabilities Act.

          The Americans with Disabilities Act Amendments Act (“ADAAA”) forbids discrimination

against a qualified individual on the basis of disability as it applies to hiring and firing. 42 U.S.C.

§   12112(a).       Prohibited     discrimination        also   includes    "not   making   reasonable

accommodations," id. § 12112(b)(5)(A).

Failure to Accommodate

          i.      Plaintiff suffers from a disability.

          In keeping with the remedial purposes of the ADAAA, "[t]he definition of disability" under

the ADA "shall be construed in favor of broad coverage." 42 U.S.C. § 12102(4)(A). That is

because the primary concern of the ADA is "whether covered entities have complied with their

obligations and whether discrimination has occurred," not whether an individual's impairment is a

disability. 29 C.F.R. § 1630.2(j)(1)(iii).

          The ADA defines disability as "a physical or mental impairment that substantially limits

one or more major life activities." 42 U.S.C. § 12102(1)(A). Major life activities include, but are



                                                     14
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.469 Filed 05/04/21 Page 15 of 27




not limited to, sleeping, caring for oneself, speaking, breathing, concentrating, thinking,

communicating, and working. 42 U.S.C. § 12102(2)(A). And "the term `major' shall not be

interpreted strictly to create a demanding standard." 29 C.F.R. § 1630.2(i)(2).

        To determine whether a disability substantially limits major life activities, the regulations

direct courts to compare the person claiming a disability to "most people in the general population."

29 C.F.R. § 1630.2(j)(1)(ii). "An impairment need not prevent, or significantly or severely restrict

... a major life activity" to be substantially limiting. Id. Like the term "major life activities," "[t]he

term `substantially limits' shall be construed broadly in favor of expansive coverage" and "is not

meant to be a demanding standard." 29 C.F.R. § 1630.2(j)(1)(i). So long as the impairment "would

substantially limit a major life activity when active," that is enough. 42 U.S.C. § 12102(4)(D).

        Hostettler v. College of Wooster is instructive in this case. The plaintiff in Hostettler

suffered from separation anxiety and depression after the birth of her child. She requested an

accommodation by way of a reduced work schedule. The employer refused to accommodate her

and instead terminated her after extending the employee plaintiff’s medical leave. Hostettler

brought claims for violation of the ADA and FMLA. See 895 F. 3d 844 (6th Cir. 2018).

        The defendant in Hostettler argued that the separation anxiety and depression did not rise

to the level of a disability under the Act. In making that argument, the defendant relied upon the

fact that the employee’s symptoms were "uncorroborated" and "self-described"; that her doctor's

testimony generally described a person with separation anxiety, not the plaintiff specifically; and

that because the panic attacks lasted only several minutes, they did not substantially limit any

major life activity.

        Likewise, in the instant case, the Defendant argues that the “conclusory” statement by

Plaintiff’s doctor is insufficient to establish a disability. However, Plaintiff supplied Defendant




                                                   15
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.470 Filed 05/04/21 Page 16 of 27




with medical documentation on multiple times establishing his condition of anxiety. On October

10, 2018 Plaintiff’s counselor, Patrice Evans, LMSW, CAADC, even opined that based on her

observations she was “concerned about the severity level of his anxiety and its impact on his

physical health.” (emphasis added) (Exhibit 9). Kurt Olson, MD, Plaintiff’s primary care doctor,

also provided medical documentation substantiating Plaintiff’s condition and need for an

accommodation. (Exhibit 8) The evidence establishes that Plaintiff’s condition rises to the level

contemplated by the ADAAA as a disability. It impacts his ability to concentrate and his digestive

functions. The anxiety also impacted his sleep.

       ii.     Plaintiff is a Qualified Individual.

       Defendant argues that Plaintiff cannot establish a violation of the ADA since he was not

qualified for the position.

       To show that he is otherwise qualified for a position an employee must show that he can

perform the essential functions of a job with or without an accommodation. Hostettler at 855.

Essential functions generally are those that the employer’s judgment and written job description

prior to litigation deem essential. 42 U.S.C. § 12111(8). Although Defendant argues in support of

its position that an essential function of Plaintiff’s job required him to be in person, the written

job description fails to reference that requirement. Instead, the document, attached as Exhibit xx,

lists 13 essential functions, none of which Defendant has been able to identify that Plaintiff was

unable to perform. (Exhibit 2).

        Contrary to Defendant’s position, Plaintiff can demonstrate that allowing Plaintiff to

perform his job in the Munising office for a short period of time was not only possible, but it

would not have placed an undue hardship on the agency. Indeed, the current Housing Director,

Greg Johnson (“Mr. Johnson), was permitted to work completely remote for several months.




                                                  16
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.471 Filed 05/04/21 Page 17 of 27




While the modification related to the COVID-19 pandemic, the other department directors,

including the Head Start Director, Senior Services Director and the Executive Director were all

required to continue working on-site, in office, for the duration of the pandemic.2 The Senior

Services Director continued to work in the office and the Head Start Director worked remotely

part-time and in office part-time.

        Mr. Johnson, the Housing Director, was permitted to work remotely full time until around

Thanksgiving, when he came back to work part time. Although Defendant attempts to use the

pandemic as a reason for choosing to allow the remote work, Mr. Johnson remained off work not

simply due to the pandemic. He was directed to stay home due to health concerns. In other

words, Defendant made accommodations for Mr. Johnson’s health concerns, but refused to do so

for Plaintiff. Exhibit 5, p. 79). This demonstrates that Plaintiff’s accommodation request was not

an undue hardship and that the accommodation was reasonable and one that should have been

made.

        iii.     There is a genuine issue of material fact as to whether Defendant Failed to
                 Accommodate Plaintiff.

        While an employer may choose between effective accommodations, forcing an employee

to take leave when another accommodation would permit an employee to continue working is not

an effective accommodation. See Denese G. v. Dep’t of the Treasury, EEOC Appeal No.

0120141118 (Dec. 29, 2016). Further, the EEOC has recently issued guidance indicating that

employer cannot use meetings and trainings as an excuse for not providing telework, which

occurred recently in a case before the EEOC, Jona R. v. Department of State, Agency, EEOC

Appeal No. 0120182063 (Jan. 23, 2020). The employee in Jona R. had only asked for situational



2
 Although the Governor of Michigan ordered businesses to close down as a result of the COVID-19 pandemic,
Defendant was considered to be an “essential business”, with its employees “essential workers.” Exhibit 5, p.55).


                                                        17
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.472 Filed 05/04/21 Page 18 of 27




telework to stay home when she had flare-ups of her intestinal disability. The employer defendant

claimed that it needed the employee to attend meetings and trainings. Instead, it forced her to use

her earned leave. The EEOC held:

       “The [Department of State] also [claims] that it accommodated Complainant by
       permitting her to take leave when she experienced medical symptoms that made it
       difficult for her to commute or work in the office. While an employer may choose
       between effective accommodations, forcing an employee to take leave when another
       accommodation would permit an employee to continue working is not an effective
       accommodation. In this case, the Agency failed to provide Complainant with the
       effective accommodation that would have allowed her to continue working. Hence,
       we find that the Agency failed to provide Complainant with a reasonable
       accommodation for her disability when it did not approve her for situational
       telework.”

       Plaintiff was merely asking that Defendant provide him with a temporary change in his

work location, which Defendant points out was granted without issue in 2017 when Plaintiff had

heart surgery. Indeed, during that time, Plaintiff was successfully able to perform the essential

functions of his job in the Munising office. His position has remained the same, as has his job

description. Defendant’s arbitrary denial makes it clear that the issue is not that Defendant could

NOT accommodate Plaintiff; it simply did not want to.

       Moreover, Plaintiff’s supervisor, and the individual charged with assisting in determining

if an accommodation is reasonable, gave shifting explanations as to why Plaintiff’s request could

not be provided. Initially Ms. LaJoie indicated that Plaintiff had not provided sufficient

documentation. (Exhibit 5, p. 55). However, Ms. Mahoski testified that Ms. LaJoie opined the

accommodation could not be provided due to the fact that Plaintiff had to supervise employees.

(Exhibit 3, p. 19). However, the evidence establishes that the accommodation can be provided

because it was for the current Housing Director for his own medical condition during the pandemic.

       Defendant also argues that Plaintiff failed to engage in the interactive process. However,

Plaintiff did engage in the interactive eprocess as can be demonstrated by his several



                                                18
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.473 Filed 05/04/21 Page 19 of 27




communications to Defendant during the time period, including notifying Defendant that he would

ask that his doctor explore other types of accommodations that can be made. However, there were

no other accommodations that could be recommended because only the one requested would allow

Plaintiff to perform the essential functions of his job with a reasonable accommodations. Instead

of granting the request, Defendant unilaterally extended his FMLA and refused to provide any

other request than part time in Marquette and part time in Munising, which Plaintiff gave detailed

explanation as to why the accommodation was not reasonable. Accordingly, Summary Judgment

must be denied.

Discrimination Based on Disability

       The ADAAA also makes it unlawful for an employer to take an employee’s disability into

consideration in making any employment decisions.

       "To recover on a claim for discrimination under the ADA, a plaintiff must show that he (1)

is disabled, (2) otherwise qualified to perform the essential functions of the position, with or

without accommodation, and (3) suffered an adverse employment action because of his

disability." Ferrari v. Ford Motor Co., 826 F.3d 885, 891 (6th Cir. 2016). As outlined above,

Plaintiff can demonstrate he is a qualified person with a disability. He can also show that he

suffered an adverse employment action based on his disability.

       Contrary to Defendant’s position, Plaintiff did suffer an adverse employment action.

Although Defendant interpreted Plaintiff’s January 17, 2019 email as a letter of resignation, he

made it very clear to Defendant that he was not intending to resign. Knowing this, Defendant

refused to allow him to return to work, thereby terminating him. Plaintiff can show he was able to

work with an accommodation, but that Defendant failed to allow him to. Plaintiff does not have to

show that his disability was the sole cause of his termination. Lewis v. Humboldt Acquisition Corp.,




                                                19
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.474 Filed 05/04/21 Page 20 of 27




Inc. 681 F.3d 312 (6th Cir. 2012), but he can demonstrate that it was a factor in the Agency’s

decision.

          There is a genuine issue of material fact regarding whether Defendant violated Plaintiff’s

rights under the ADAAA by failing to provide a reasonable accommodation and by refusing to

allow him to return to work, despite medical documentation showing he could perform the

essential functions of his job with the accommodation requested and Summary Judgment must be

denied.

          B. Plaintiff can show that there is a genuine issue of material fact regarding his
             claims for discrimination and retaliation that warrant denial of the Motion for
             Summary Judgment.

          Plaintiff has brought forth claims for age discrimination and retaliation in violation of the

Elliott Larsen Civil Rights Act and for retaliation in violation of Title VII of the Civil Rights Act.

Age Discrimination

          Plaintiff has brought forth a claim for violation of the Elliott-Larsen Civil Rights Act for

age discrimination. A plaintiff may establish a violation of the ADEA by either direct or

circumstantial evidence. Geiger v. Tower Auto., 579 F.3d 620 (6th Cir. 2009). "Direct evidence

of discrimination is that evidence which, if believed, requires the conclusion that unlawful

discrimination was at least a motivating factor in the employer's actions." Wexler v. White’s Fine

Furniture, Inc., 317 F.3d 564 (6th Cir. 2003). (citation and internal quotation marks omitted).

"Circumstantial evidence, on the other hand, is proof that does not on its face establish

discriminatory animus, but does allow a factfinder to draw a reasonable inference that

discrimination occurred." Id. Regardless of the type of evidence submitted, the burden of

persuasion remains on the plaintiff to demonstrate "that age was the `but-for' cause of their




                                                   20
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.475 Filed 05/04/21 Page 21 of 27




employer's adverse action." Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 129 S.Ct. 2343, 2351 n.

4, 174 L.Ed.2d 119 (2009).

       The burden-shifting approach used to analyze claims under ELCRA, is the same used in

ADEA claims. To set forth a prima facie case of age discrimination using circumstantial evidence,

a plaintiff must establish the four elements of the well-known McDonnell Douglas test: 1) that he

was a member of a protected class; 2) that he was discharged; 3) that he was qualified for the

position held; and 4) that he was treated differently than others outside of the protected class. See

Allen v. Highlands Hosp. Corp., 545 F.3d 387 (6th Cir. 2008).

       Plaintiff can establish that he is a member of the protected class as his is over 50 years old

and as outlined above, he can establish he was terminated from is position. He and also show that

he was subjected to disparate treatment in the way that his supervisor treated him. As outlined

above, he was subject to greater scrutiny, demeaned and subject to different terms and conditions.

       This "three-part inquiry provides `an allocation of the burden of production and an order

for the presentation of proof in [employment discrimination] cases.'" Cline v. Catholic Diocese of

Toledo, 206 F.3d 651, 659 (6th Cir.2000) (citing St. Mary's Honor Ctr. v. Hicks, 509 U.S. 502,

506, 113 S.Ct. 2742, 125 L.Ed.2d 407 (1993)). The burden of production shifts between litigants

as the analysis advances.Id. This Court has explained the relevant burdens at the summary

judgment stage:


"On a motion for summary judgment, a district court considers whether there is sufficient evidence

to create a genuine dispute at each stage of the McDonnell Douglas inquiry." Cline v. Catholic

Diocese of Toledo,206 F.3d 651, 661 (6th Cir.2000). Thus, the plaintiff must first submit evidence

from which a reasonable jury could conclude that a prima facie case of discrimination has been

established. Monette v. Elec. Data Sys. Corp., 90 F.3d 1173, 1186 (6th Cir.1996). The defendant



                                                 21
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.476 Filed 05/04/21 Page 22 of 27




must then offer sufficient evidence of a legitimate, nondiscriminatory reason for its action. Id. If

the defendant does so, the plaintiff must identify evidence from which a reasonable jury could

conclude that the proffered reason is actually a pretext for unlawful discrimination. Id.


       As outlined above, Plaintiff can establish a genuine issue of material fact exists as to

whether Defendant discriminated against him based on his age that warrants denial of Defendant’s

Motion for Summary Judgment.


Retaliation

       Title VII prohibits discriminating against an employee because that employee has engaged

in conducted protected by Title VII. 42 U.S.C. 200e-3(a). The opposition clause of Title VII makes

it “unlawful…for an employer to discriminate against any…employee…because he has opposed

any practice made…unlawful by this subchapter. § 2000e-3(a). The opposition clause protects not

only the filing of formal discrimination charges with the EEOC, but also complaints to

management and less formal protests of discriminatory employment practices. Laster v. City of

Kalamazoo, 746 F.3d 714 (6th Cir. 2014).

       A Title VII retaliation claim can be established “either by introducing direct evidence of

retaliation or by proffering circumstantial evidence that would support an inference of retaliation.”

Imwalle v. Reliance Medical Products, Inc., 515 F.3d 531 (6th Cir. 2008). Here, Plaintiff can

establish unlawful retaliation using circumstantial evidence, in which the burden-shifting approach

outlined in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). To establish a prima facie

case of retaliation under Title VII, Plaintiff must demonstrate that: “(1) he engaged in activity

protected by Title VII; (2) his exercise of such protected activity was known by the defendant; (3)

thereafter, the defendant took an action that was materially adverse to the plaintiff; and (4) a causal




                                                  22
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.477 Filed 05/04/21 Page 23 of 27




connection existed between the protected activity and the materially adverse action. Laster at 731

(citing Jones v. Johanns, 264 Fed. Appx. 463 (6th Cir. 2007).

       Plaintiff’s burden of establishing a materially adverse employment action is “less onerous

in the retaliation context than in the anti-discrimination context.” Laster at 731. (citing Michael v.

Caterpillar Financial Services Corporation, 496 F.3d 584 (6th Cir. 2007).

       Plaintiff can demonstrate that he engaged in protected activity when he submitted his

September 29, 2018 complaint to Defendant. The complaint specifically reported what Plaintiff

reasonably believed to be age discrimination by his supervisor, thus satisfying the first element.

He can also demonstrate that Defendant was aware as Ms. LaJoie testified the complaint was

shared with her, she immediately questioned the other directors about the complaint and she felt

the complaint was unjust.

       To establish the third element, of the prima facie Title VII retaliation claim, “a plaintiff

must show that a reasonable employee would have found the challenged action materially adverse,

which in this context means it well might have dissuaded a reasonable worker from making or

supporting a charge of discrimination.” Burlington. An act that would be immaterial in some

situations is material in others. “This more liberal definition permits actions not materially adverse

for purposes of anti-discrimination claim to qualify as such in the retaliation context.” Laster at

731.

       Here, and as outlined above, Plaintiff can demonstrate he suffered an adverse employment

action when Defendant terminated him. He made clear to Defendant that he did not intend to resign

from his position. Defendant was aware that there was no intent to resign and instead refused to

allow him to return to work. That is an adverse employment action.




                                                 23
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.478 Filed 05/04/21 Page 24 of 27




         He can also show a causal connection between his complaint and his termination as

Defendant cannot present a legitimate reason for refusing to allow him to return to work other than

to state that the Agency decided to accept a resignation it was aware that Plaintiff disputed

submitting in the first place. Defendant did not want Plaintiff working there any further and his

complaints factored into that decision, which can be shown as outlined herein. Defendant failed to

provide an accommodation that it gladly provided to Plaintiff’s replacement—an individual who

under information and belief did not engage in protected activity as Plaintiff did.

         There is a genuine issue of material fact as to whether Defendant retaliated against Plaintiff

by terminating him from his position that warrants denial of Defendant’s motion.

         C. Defendant Violated Plaintiff’s Rights under the Family and Medical Leave Act.

         The FMLA entitles qualifying employees to take up to twelve weeks of unpaid leave,

without fear of termination, when the leave is taken for, inter alia, “a serious health condition that

makes the employee unable to perform the functions of the position of such employee.” 29 USC

2612(a)(1)(D), 2614 (a)(1). A “serious health condition” is “an illness, injury, impairment, or

physical or mental condition that involves…continuing treatment by a health care provider.” 29

U.S.C. 2611(11). There are two recovery theories available under the FMLA: the interference

theory, pursuant to 29 U.S.C. 2615(a)(2). Edgar v. JAC Prods., Inc., 443 F.3d 501, 501 (6th Cir.

2006).

Interference Claim

         Qualifying employees who return to work within that 12-week period are entitled to be

reinstated to their previous position, or "to an equivalent position with equivalent employment

benefits, pay, and other terms and conditions of employment." 29 U.S.C. § 2614(a)(1). "[t]he

issue is simply whether the employer provided its employee the entitlements set forth in the




                                                  24
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.479 Filed 05/04/21 Page 25 of 27




FMLA—for example, a twelve-week leave or reinstatement after taking a medical leave." Arban

v. West Pub. Co., 345 F.3d 390 (6th Cir. 2003).

   To prevail on an interference claim, an employee must prove that: (1) he was an eligible

employee, (2) the defendant was an employer as defined under the FMLA, (3) he was entitled to

leave under the FMLA, (4) he gave the employer notice of her intention to take leave, and (5) the

employer denied the employee FMLA benefits to which he was entitled. See Walton, 424 F.3d at

485 (citing Cavin v. Honda of Am. Mfg., Inc., 346 F.3d 713, 719 (6th Cir.2003)). The employer's

intent is not a relevant part of the entitlement inquiry under § 2615. See Arban, 345 F.3d at

401 ("Because the issue is the right to an entitlement, the employee is due the benefit if the

statutory requirements are satisfied, regardless of the intent of the employer.")

   In this case, Defendant refused to allow Plaintiff to return to work after his doctor provided

written documentation showing he could work with a reasonable accommodation. That

documentation was provided on October 10, 2018, before Plaintiff’s requested FMLA leave had

expired. Instead of allowing him to return to work upon notice that he could work, Defendant

unilaterally extended his leave on two occasions and then refused to allow him to return to work,

terminating him on January 17, 2019. Defendant interfered with Plaintiff’s rights under the FMLA

when the company refused to allow him to return to work after he presented documentation from

his medical provider that he could return with accommodations, which as set forth above,

Defendant failed to provide. Defendant argues that Plaintiff failed to provide a certificate of fitness

for duty, but Plaintiff submits that the medical documentation clearly establishes that Plaintiff

could work; he was merely requesting a reasonable accommodation in order to perform his job. At

no point did his doctor’s state he could not work and needed his medical leave extended. That was

a decision made by Defendant.




                                                  25
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.480 Filed 05/04/21 Page 26 of 27




   In addition, and as referenced in Defendant’s brief, Defendant failed to provide the requisite

notice of rights to Plaintiff upon his request for FMLA leave. The failure is a violation of the Act

and entitles Plaintiff’s claims to proceed. Defendant’s Motion for Summary Judgment should be

denied as there are genuine issues of material fact as to whether Defendant interfered with

Plaintiff’s rights under the FMLA that warrants denial of the motion.

Retaliation Claim

        For the reasons set forth herein, and without reiterating what has been set forth above,

Plaintiff can also demonstrate that he was retaliated against for taking his FMLA leave. Again,

Defendant can point to no factor to explain why he was not allowed to return to work upon notice

from his doctor that he could work.

   V.      Conclusion

   There are genuine issues of material fact that warrant denial of Defendant’s Motion for

Summary Judgment in its entirety.



   Dated: May 4, 2021                                s/ Sandra Hanshaw Burink
                                                     Sandra Hanshaw Burink (P68619)
                                                     Attorney for Plaintiff
                                                     shburink@hb-lawoffices.com




                                                26
Case 2:19-cv-00252-PLM-MV ECF No. 27, PageID.481 Filed 05/04/21 Page 27 of 27




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   NORTHERN DIVISION

RODNEY DES JARDINS,
                                                           Case No. 2:19-cv-00252
                        Plaintiff,

v.

COMMUNITY ACTION ALGER
MARQUETTE,

                        Defendant.


                                       Certificate of Service


   I certify that on May 4, 2021 I filed Plaintiff’s Motion for Summary Judgment via the Court’s
Electronic Filing System, which automatically serves a copy on counsel for the parties.

     Date:May 4, 2021                       s/Sandra Hanshaw Burink




                                              27
